internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-113832-00 cc corp b2 lmsb natural_resources taxpayer’s name taxpayer’s address taxpayer’s identification no year involved date of conference legend new parent old parent shareholder state m business a b c d e tam-113832-00 f g h date date date date date year issue whether an sec_301 stock_dividend distributed by old parent to new parent under the facts described is eliminated under sec_1 a conclusion the election under sec_1_1502-76 resulted in new parent being treated as a member of the same consolidated_group as old parent at the time the stock_dividend was distributed accordingly the stock_dividend from old parent to new parent is eliminated under sec_1 a facts the information submitted indicates that during the year in question old parent was a state m corporation engaged in business and the common parent of a consolidated_group the p group old parent was a calender year taxpayer using the accrual_method of accounting as of the end of year old parent had accumulated_earnings_and_profits e_p of dollar_figurea old parent had outstanding a single class of voting common_stock shareholder an individual owned b of old parent’s stock corporation x an unrelated corporation that was the common parent of another consolidated_group all references to sections of the internal_revenue_code and the income_tax regulations are references to the code and regulations in effect for the taxable_year at issue tam-113832-00 owned the remaining c of old parent’s stock on date shareholder incorporated new parent as a state m corporation contributing sufficient cash to satisfy state minimum capitalization requirements the information submitted indicates that shareholder personally provided the funds used to capitalize new parent and did not act as the agent or nominee of old parent in forming new parent on date shareholder transferred all his old parent stock ie representing b of such stock to new parent in exchange for of new parent’s common_stock on date old parent declared a dividend of dollar_figured to the shareholders of record as of date payable at the shareholder’s election in either cash or old parent common_stock on date corporation x elected to receive its share of the dividend in cash receiving a distribution of dollar_figuree in cash on the same day on date new parent elected to receive its share of the dividend in old parent common_stock receiving a distribution of dollar_figuref in old parent common_stock on the same day the stock_dividend had the effect of increasing new parent’s ownership_interest in old parent’s stock to g which amount is greater than and decreasing corporation x’s interest to h for the year taxable_year the p group continued to file a consolidated_return listing new parent as the common parent the year consolidated_return included an election under sec_1_1502-76 the 30-day election for new parent to be treated as a member of the p group as of the first day of new parent’s taxable_year ie date the year return treated the dollar_figuref stock_dividend received by new parent from old parent as eliminated under sec_1 a examination has raised the issue whether the stock_dividend is subject_to elimination under sec_1 a where the distributing and distributee corporations were not members of the same consolidated_group at the time of the distribution examination contends that new parent’s acquisition of more than of old parent’s stock on date terminated the p group under sec_1_1502-75 such that new parent was not eligible to make the 30-day election specifically the p group’s termination would have prevented new parent from becoming a member of such group during the first days of new parent’s taxable_year as required by sec_1_1502-76 examination maintains that absent a valid 30-day election the stock_dividend from old parent to new parent was not a dividend distributed from one member to another during a consolidated_return_year and consequently would not be eliminated under sec_1 a the taxpayer responds that it was entitled to eliminate the dividend based on having made a 30-day election in support of its position taxpayer first asserts that new parent acquired old parent through a reverse_acquisition within the meaning of sec_1_1502-75 such that new parent became a member of the continuing p tam-113832-00 group the taxpayer further asserts that because new parent joined the p group within the first days of new parent’s taxable_year new parent was eligible to make the day election to be treated as a member of the p group as of date the first day of new parent’s taxable_year the taxpayer concludes that the date stock_dividend from old parent to new parent was a dividend distributed from one member to another during a consolidated_return_year that is eliminated under sec_1 a law and analysis the primary issue is whether the stock_dividend from old parent to new parent is eliminated under sec_1 a sec_1 a provides that a dividend distributed by one member to another member during a consolidated_return_year shall be eliminated in the instant case old parent and new parent were not members of the same consolidated_group at the time of the distribution but became affiliated upon new parent’s receipt of the stock_dividend the year consolidated_return included an election pursuant to sec_1 b i the 30-day election permits a corporation that becomes a member of a consolidated_group within the first days of its taxable_year to be considered to have become a member of the group as of the first day of its taxable_year sec_1_1502-76 the threshold question therefore is whether new parent may avail itself of the 30-day election in order to treat itself as a member of the p group prior to the date of the stock_distribution thereby qualifying the dividend for elimination under sec_1 a in this case the validity of the 30-day election depends on whether the p group continued in existence and whether new parent became a member of the p group during the first days of new parent’s taxable_year sec_1 a further provides that the term dividend means a distribution which is described in sec_301 other than a distribution described in sec_243 sec_1_1502-76 provides two elections both of which apply for purposes of the consolidated_return_regulations under sec_1502 the second election which is not at issue in this case allows a corporation that has been a member of a consolidated_group for days or less during a consolidated_return_year to be considered not a member of the group during such year sec_1 b ii the elections which were removed by t d 1994_2_cb_200 effective for corporations becoming or ceasing to be members of consolidated groups on or after date were rules of administrative convenience intended to relieve corporations from the burden of filing two federal_income_tax returns by disregarding the short_year created when a corporation joins or leaves a group during a consolidated_return_year tam-113832-00 sec_1_1502-75 sets forth the general_rule that a consolidated_group remains in existence if the common parent_corporation remains as the common parent and at least one subsidiary remains affiliated with it whether or not such subsidiary was a member of the group in a prior year and whether or not one or more corporations have ceased to be subsidiaries at any time after the group was formed under this general_rule new parent’s acquisition of more than of old parent’s stock on date would have terminated the p group because old parent would have ceased to be the common parent an exception the general_rule of sec_1_1502-75 is provided by sec_1_1502-75 for transactions characterized as reverse acquisitions the reverse_acquisition rule functions in part to identify which group will be subject_to the continued filing requirement of sec_1_1502-75 and to determine which group or corporation’s taxable_year will be used for the filing of the consolidated_return see revrul_72_322 1972_1_cb_287 if new parent acquired old parent through a reverse_acquisition described in sec_1_1502-75 new parent would be treated as joining the p group even though in form new parent obtained more than of old parent’s stock sec_1_1502-75 provides in pertinent part that if a corporation the first_corporation acquires stock of another corporation the second corporation and as a result the second corporation becomes or would become but for the application of this subparagraph a member of a group of which the first_corporation is the common parent in exchange in whole or in part for stock of the first_corporation and the stockholders immediately before the acquisition of the second corporation as a result of owning stock of the second corporation own immediately after the acquisition more than of the fair_market_value of the outstanding_stock of the first_corporation then any group of which the first_corporation was the common parent immediately before the acquisition shall cease to exist as of the date_of_acquisition and any group of which the second corporation was the common parent immediately before the acquisition shall be treated as remaining in existence with the first_corporation becoming the common parent of the group sec_1_1502-75 further provides that for purposes of determining whether the second corporation becomes or would become a member of the group of which the first_corporation is the common parent and for purposes of determining whether the former stockholders of the second corporation own more than of the outstanding_stock of the first_corporation there shall be taken into account any acquisitions or redemptions of the stock of either corporation which are pursuant to a plan of acquisition the taxpayer contends that new parent obtained g of old parent’s stock through a reverse_acquisition thereby making new parent eligible to make the 30-day election tam-113832-00 specifically taxpayer asserts that new parent acquired at least of old parent’s stock in exchange in whole or in part for new parent’s stock and old parent's stockholder immediately before the acquisition ie shareholder as a result of owning old parent stock owned more than of the fair_market_value of new parent's outstanding_stock immediately after the acquisition based upon the information provided we conclude that new parent’s acquisition of old parent was a reverse_acquisition described in sec_1_1502-75 cf revrul_72_30 1972_1_cb_287 transactions by which one corporation acquired of another corporation’s stock followed one day later by the acquisition of an additional were viewed as one transaction constituting a reverse_acquisition consequently the p group remained in existence after new parent’s receipt of the stock_dividend on date and new parent is treated as a subsidiary of the p group for the remainder of the year taxable_year subsequent to the acquisition sec_1 d v a b moreover because new parent is treated as becoming a member of the p group and this change in status occurred within the first days after the beginning of new parent’s taxable_year on date determined without regard to the required change to old parent’s taxable_year new parent was eligible to make the 30-day election sec_1_1502-76 in this case the timely 30-day election causes new parent to be considered a member of the p group as of date thus the date stock_dividend from old parent to new parent was a dividend distributed from one member to another during a consolidated_year that is eliminated under sec_1 a sec_1_1502-75 provides in part that if in a transaction described in sec_1_1502-75 the first_corporation files a consolidated_return for the first taxable_year ending after the date_of_acquisition then the first_corporation shall close its taxable_year as of the date_of_acquisition and shall immediately after the acquisition change to the taxable_year of the second corporation sec_1_1502-76 provides in part that if sec_1_1502-75 applies to a group then for purposes of the application of this paragraph other than to a group which ceases to exist as a result of the application of sec_1_1502-75 the second corporation whether or not it remains in existence shall be treated as the common parent for the entire taxable_year of such corporation in which the acquisition occurs and the first_corporation shall be treated as a subsidiary for the portion of such taxable_year subsequent to the acquisition sec_1_1502-32 requires that new parent make a negative adjustment to its basis in the old parent stock to the extent the dividend is a distribution out of earnings_and_profits accumulated in prior consolidated_return years beginning after date tam-113832-00 caveat s the conclusions expressed in this technical_advice_memorandum are limited to the facts described no opinion is expressed as to whether absent the occurrence of a reverse_acquisition described in sec_1_1502-75 and the making of a valid 30-day election under sec_1_1502-76 the dividend would have been eliminated under sec_1 a this technical_advice_memorandum expresses no opinion about the tax treatment of the above transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions above that are not specifically covered by the above technical_advice_memorandum a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
